 



 

Exhibit 10.1

  

APPLIED DNA SCIENCES, INC.

2005 INCENTIVE STOCK PLAN

 

(Amended and Restated as of January 21, 2015)

 

THIS APPLIED DNA SCIENCES, INC. 2005 INCENTIVE STOCK PLAN (the “Plan”) is
designed to retain directors, executives and selected employees and consultants
and reward them for making major contributions to the success of the Company.
These objectives are accomplished by making long-term incentive awards under the
Plan thereby providing Participants with a proprietary interest in the growth
and performance of the Company.

 

1.Definitions.

 

(a)“Board” - The Board of Directors of the Company.

 

(b)“Code” - The Internal Revenue Code of 1986, as amended from time to time.

 

(c)“Committee” - The Compensation Committee of the Company’s Board, or such
other committee of the Board that is designated by the Board to administer the
Plan, composed of not less than two members of the Board whom are disinterested
persons, as contemplated by Rule 16b-3 (“Rule 16b-3”) promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(d)“Company” - APPLIED DNA SCIENCES, INC. and its subsidiaries including
subsidiaries of subsidiaries.

 

(e)“Exchange Act” - The Securities Exchange Act of 1934, as amended from time to
time.

 

(f)“Fair Market Value” - The fair market value of the Company’s issued and
outstanding Stock as determined in good faith by the Board or Committee.

 

(g)“Grant” - The grant of any form of stock option, stock award, or stock
purchase offer, whether granted singly, in combination, or in tandem, to a
Participant pursuant to such terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.

 

(h)“Grant Agreement” - An agreement between the Company and a Participant that
sets forth the terms, conditions and limitations applicable to a Grant.

 

(i)“Option” - Either an Incentive Stock Option, in accordance with Section 422
of Code, or a Nonstatutory Option, to purchase the Company’s Stock, that may be
awarded to a Participant under the Plan. A Participant who receives an award of
an Option shall be referred to as an “Optionee.”

 

(j)“Participant” - A director, officer, employee or consultant of the Company to
whom an Award has been made under the Plan.

 

(k)“Restricted Stock Purchase Offer” - A Grant of the right to purchase a
specified number of shares of Stock pursuant to a written agreement issued under
the Plan.

  

(l)“Securities Act” - The Securities Act of 1933, as amended from time to time.

 

(m)“Stock” - Authorized and issued or unissued shares of common stock of the
Company.

 

(n)“Stock Award” - A Grant made under the Plan in Stock or denominated in units
of Stock for which the Participant is not obligated to pay additional
consideration.

 

 

 

  

2.Administration. The Plan shall be administered by the Board, provided however,
that the Board may delegate such administration to the Committee. Subject to the
provisions of the Plan, the Board and/or the Committee shall have authority to
(a) grant, in its discretion, Incentive Stock Options in accordance with Section
422 of the Code, or Nonstatutory Options, Stock Awards or Restricted Stock
Purchase Offers; (b) determine in good faith the fair market value of the Stock
covered by any Grant; (c) determine which eligible persons shall receive Grants
and the number of shares, restrictions, terms and conditions to be included in
such Grants; (d) construe and interpret the Plan; (e) promulgate, amend and
rescind rules and regulations relating to its administration, and correct
defects, omissions and inconsistencies in the Plan or any Grant; (f) consistent
with the Plan and with the consent of the Participant, as appropriate, amend any
outstanding Grant or amend the exercise date or dates thereof; (g) determine the
duration and purpose of leaves of absence which may be granted to Participants
without constituting termination of their employment for the purpose of the Plan
or any Grant; and (h) make all other determinations necessary or advisable for
the Plan’s administration. The interpretation and construction by the Board
and/or the Committee of any provisions of the Plan or selection of Participants
shall be conclusive and final. No member of the Board or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Grant made thereunder.

 

3.Eligibility.

 

(a)General: The persons who shall be eligible to receive Grants shall be
directors, officers,  employees or consultants to the Company. The term
consultant shall mean any person, other than an employee or non-employee
director, who is engaged by the Company to render services and is compensated
for such services.  An Optionee may hold more than one Option. Any issuance of a
Grant to an officer or director of the Company subsequent to the first
registration of any of the securities of the Company under the Exchange Act
shall comply with the requirements of Rule 16b-3.

 

(b)Incentive Stock Options:  Incentive Stock Options may only be issued to
employees of the Company. Incentive Stock Options may be granted to officers or
directors, provided they are also employees of the Company. Payment of a
director’s fee shall not be sufficient to constitute employment by the Company.

 

The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate fair market value,  determined as
of the date of the Option is granted, in excess of $100,000.  Should it be
determined that an Incentive Stock Option granted under the Plan exceeds such
maximum for any reason other than a failure in good faith to value the Stock
subject to such option, the excess portion of such option shall be considered a
Nonstatutory Option. To the extent the employee holds two (2) or more such
Options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such Option as Incentive Stock
Options under the Federal tax laws shall be applied on the basis of the order in
which such Options are granted. If, for any reason, an entire Option does not
qualify as an Incentive Stock Option by reason of exceeding such maximum, such
Option shall be considered a Nonstatutory Option.

 

(c)Nonstatutory Option:  The provisions of the foregoing Section 3(b) shall not
apply to any Option designated as a “Nonstatutory Option” or which sets forth
the intention of the parties that the Option be a Nonstatutory Option.

 

(d)Stock Awards and Restricted Stock Purchase Offers:  The provisions of this
Section 3 shall not apply to any Stock Award or Restricted Stock Purchase Offer
under the Plan.

 

4.Stock.

 

(a)Authorized Stock: Stock subject to Grants may be either unissued or
reacquired Stock.

 

 

 

  

(b)Number of Shares:  Subject to adjustment as provided in Section 5(i) of the
Plan, the total number of shares of Stock which may be purchased or granted
directly by Options, Stock Awards or Restricted Stock Purchase Offers, or
purchased indirectly through exercise of Options granted under the Plan shall
not exceed 8,333,333. If any Grant shall for any reason terminate or expire, any
shares allocated thereto but remaining unpurchased upon such expiration or
termination shall again be available for Grants with respect thereto under the
Plan as though no Grant had previously occurred with respect to such shares. Any
shares of Stock issued pursuant to a Grant and repurchased pursuant to the terms
thereof shall be available for future Grants as though not previously covered by
a Grant.  No more than 833,334 shares of Stock may be issued pursuant to Awards
granted in any calendar year to any individual.

 

(c)Reservation of Shares:  The Company shall reserve and keep available at all
times during the term of the Plan such number of shares as shall be sufficient
to satisfy the requirements of the Plan.  If, after reasonable efforts, which
efforts shall not include the registration of the Plan or Grants under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

(d)Application of Funds:  The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options or rights under Stock Purchase
Agreements will be used for general corporate purposes.

 

(e)No Obligation to Exercise:  The issuance of a Grant shall impose no
obligation upon the Participant to exercise any rights under such Grant.

  

5.Terms and Conditions of Options. Options granted hereunder shall be evidenced
by agreements between the Company and the respective Optionees, in such form and
substance as the Board or Committee shall from time to time approve. Option
agreements need not be identical, and in each case may include such provisions
as the Board or Committee may determine, but all such agreements shall be
subject to and limited by the following terms and conditions:

 

  (a) Number of Shares:  Each Option shall state the number of shares to which
it pertains.

 

  (b) Exercise Price: Each Option shall state the exercise price, which shall be
determined as follows:

 

(i)Any Incentive Stock Option granted to a person who at the time the Option is
granted owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power or
value of all classes of stock of the Company (“Ten Percent Holder”) shall have
an exercise price of no less than 110% of the Fair Market Value of the Stock as
of the date of grant; and

 

(ii)Incentive Stock Options granted to a person who at the time the Option is
granted is not a Ten Percent Holder and all Nonstatutory Options shall have an
exercise price of no less than 100% of the Fair Market Value of the Stock as of
the date of grant.

 

For the purposes of this Section 5(b), the Fair Market Value shall be as
determined by the Board in good faith, which determination shall be conclusive
and binding; provided however, that if there is a public market for such Stock,
the Fair Market Value per share shall be the average of the bid and asked prices
(or the closing price if such stock is listed on the NASDAQ National Market
System or Small Cap Issue Market) on the date of grant of the Option, or if
listed on a stock exchange, the closing price on such exchange on such date of
grant.

 

(c)Medium and Time of Payment:  The exercise price shall become immediately due
upon exercise of the Option and shall be paid in cash or check made payable to
the Company. Should the Company’s outstanding Stock be registered under Section
12(g) of the Exchange Act at the time the Option is exercised, then the exercise
price may also be paid as follows:

 

 

 

  

(i)in shares of Stock held by the Optionee for the requisite period necessary to
avoid a charge to the Company’s earnings for financial reporting purposes and
valued at Fair Market Value on the exercise date, or

 

(ii)through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide irrevocable written instructions (a) to a
Company designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale
transaction.

 

At the discretion of the Board, exercisable either at the time of Option grant
or of Option exercise, the exercise price may also be paid in such other form of
consideration as may be acceptable to the Board, subject to applicable Delaware
and federal law, including, without limitation, deemed payment through the
delivery of “net shares” by the Company to the Optionee pursuant to a cashless
exercise procedure.

 

(d)Term and Exercise of Options:   In no event shall any Option be exercisable
after the expiration of ten (10) years from the date it is granted, and no
Incentive Stock Option granted to a Ten Percent Holder shall, by its terms, be
exercisable after the expiration of five (5) years from the date of the Option.

 

Each Option shall be exercisable to the nearest whole share, in installments or
otherwise, as the respective Option agreements may provide. During the lifetime
of an Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable by the Optionee, and no other person shall
acquire any rights therein. To the extent not exercised, installments (if more
than one) shall accumulate, but shall be exercisable, in whole or in part, only
during the period for exercise as stated in the Option agreement, whether or not
other installments are then exercisable.

 

Termination of Status as Employee, Consultant or Director: Except as otherwise
determined by the Board or the Committee, if an Optionee ceases to be employed
by or provided other services to the Company, then, unless sooner terminated,
the vested portion of the Option will terminate if and to the extent it is not
exercised within 90 days after the date of the Optionee’s termination of
employment or service (or one year if the Optionee’s employment or service
terminates by reason of his or her “Disability” (as defined below) or death),
provided, however, that, if the Optionee’s employment is terminated by the
Company for “Cause” (as defined below), then the Option (whether or not vested)
will terminate upon the date of such termination of employment or service. An
Option will be forfeited upon the termination of an Optionee’s employment or
service if and to the extent the Option is not or does not become vested at such
time.

 

(e)Definitions: For the purposes hereof, the term “Cause” means an Optionee’s
(a) conviction or plea of nolo contendre to a felony; (b) commission of fraud or
a material act or omission involving dishonesty with respect to the Company or
its Affiliates, as reasonably determined by the Company; (c) willful failure or
refusal to carry out the material responsibilities of his or her employment, as
reasonably determined by the Company; (d) gross negligence, willful misconduct,
or engaging in a pattern of behavior which has had or is reasonably likely to
have a significant adverse effect on the Company, as reasonably determined by
the Company; or (e) willfully engaging in any act or omission that is in
material violation of a material policy of the Company, including, without
limitation, policies on business ethics and conduct, and policies on the use of
inside information and insider trading. The term “Disability” shall have the
meaning ascribed thereto pursuant to Section 22(e)(3) of the Code.

 

(f)Nontransferability of Option:  No Option shall be transferable by the
Optionee, except by will or by the laws of descent and distribution.

 

 

 

  

(g)Recapitalization:  Subject to any required action of shareholders, the number
of shares of Stock covered by each outstanding Option, the maximum number of
shares of Stock that may be covered by Awards granted to any individual in any
calendar year, and the exercise price per share covered by any Option shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Stock of the Company resulting from a stock split, stock dividend,
combination, subdivision or reclassification of shares, or the payment of a
stock dividend, or any other increase or decrease in the number of such shares
affected without receipt of consideration by the Company; provided, however, the
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration” by the Company.

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a  “Reorganization”), unless otherwise provided by the Board,
each Option shall terminate immediately prior to such date as is determined by
the Board, which date shall be no later than the consummation of such
Reorganization.  In such event, if the entity which shall be the surviving
entity does not tender to Optionee an offer, for which it has no obligation to
do so, to substitute for any unexercised Option a stock option or capital stock
of such surviving of such surviving entity, as applicable, which on an equitable
basis shall provide the Optionee with substantially the same economic benefit as
such unexercised Option, then the Board may grant to such Optionee, in its sole
and absolute discretion and without obligation, the right for a period
commencing thirty (30) days prior to and ending immediately prior to the date
determined by the Board pursuant hereto for termination of the Option or during
the remaining term of the Option, whichever is the lesser, to exercise any
unexpired Option or Options without regard to the installment provisions of
Paragraph 6(d) of the Plan; provided, that any such right granted shall be
granted to all Optionees not receiving an offer to receive substitute options on
a consistent basis, and provided further, that any such exercise shall be
subject to the consummation of such Reorganization.

 

Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.

 

In the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided in this Section 5(i), the Optionee shall have no rights by reason of
any subdivision or consolidation of shares of stock of any class or the payment
of any stock dividend or any other increase or decrease in the number of shares
of stock of any class, and the number or price of shares of Stock subject to any
Option shall not be affected by, and no adjustment shall be made by reason of
any dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

 

The Grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make any adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.

 

(h)Rights as a Shareholder:  An Optionee shall have no rights as a shareholder
with respect to any shares covered by an Option until the effective date of the
issuance of the shares following exercise of such Option by Optionee. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
expressly provided in Section 5(i) hereof.

 

 

 

  

(i)Modification, Acceleration, Extension, and, Renewal of Options:  Subject to
the terms and conditions and within the limitations of the Plan, the Board may
modify an Option, or, once an Option in exercisable, accelerate the rate at
which it may be exercised, and may extend or renew outstanding Options granted
under the Plan or accept the surrender of outstanding Options (to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
for such Options, provided such action is not prohibited by Section 422 of the
Code or other applicable law; however, no modification of an Option shall
without the consent of the Optionee, alter to the Optionee’s detriment or impair
any rights or obligations under any Option theretofore granted under the Plan.

 

(j)Exercise Before Exercise Date:  At the discretion of the Board, the Option
may, but need not, include a provision whereby the Optionee may elect to
exercise all or any portion of the Option prior to the stated exercise date of
the Option or any installment thereof. Any shares so purchased prior to the
stated exercise date shall be subject to repurchase by the Company upon
termination of Optionee’s employment as contemplated by Section 5(n) hereof
prior to the exercise date stated in the Option and such other restrictions and
conditions as the Board or Committee may deem advisable.

 

(k)Other Provisions: The Option agreements authorized under the Plan shall
contain such other provisions, including, without limitation, restrictions upon
the exercise of the Options, as the Board or the Committee shall deem advisable.
The Board or the Committee may permit Options to be exercised beyond the time
periods described herein; provided, however, that no Option may be exercised
more than 10 years after the date it is granted.  Shares shall not be issued
pursuant to the exercise of an Option, if, in the opinion of legal counsel for
the Company, the exercise of such Option and/or the issuance of shares
thereunder would violate applicable law or the rules and regulations of any
exchange upon which the shares of the Company are listed. Without limiting the
generality of the foregoing, the exercise of each Option shall be subject to the
condition that if at any time the Company shall determine that (i) the
satisfaction of withholding tax or other similar liabilities, or (ii) the
listing, registration or qualification of any shares covered by such exercise
upon any securities exchange or under any state or federal law, or (iii) the
consent or approval of any regulatory body, or (iv) the perfection of any
exemption from any such withholding, listing, registration, qualification,
consent or approval is necessary or desirable in connection with such exercise
or the issuance of shares thereunder, then in any such event, such exercise
shall not be effective unless such withholding, listing, registration,
qualification, consent, approval or exemption shall have been effected, obtained
or perfected free of any conditions not acceptable to the Company.

 

6.Stock Awards and Restricted Stock Purchase Offers.

 

(a)Types of Grants.

 

(i)Stock Award.  All or part of any Stock Award under the Plan may be subject to
conditions established by the Board or the Committee, and set forth in the Stock
Award Agreement, which may include, but are not limited to, continuous service
with the Company, achievement of specific business objectives, increases in
specified indices, attaining growth rates and other comparable measurements of
Company performance. Such Awards may be based on Fair Market Value or other
specified valuation.

  

(ii)Restricted Stock Purchase Offer.  A Grant of a Restricted Stock Purchase
Offer under the Plan shall be subject to such (i) vesting contingencies related
to the Participant’s continued association with the Company for a specified time
and (ii) other specified conditions as the Board or Committee shall determine,
in their sole discretion, consistent with the provisions of the Plan.

 

 

 

  

(b)Conditions and Restrictions.  Shares of Stock which Participants may receive
as a Stock Award under a Stock Award Agreement or Restricted Stock Purchase
Offer under a Restricted Stock Purchase Offer may include such restrictions as
the Board or Committee, as applicable, shall determine, including restrictions
on transfer, repurchase rights, right of first refusal, and forfeiture
provisions. When transfer of Stock is so restricted or subject to forfeiture
provisions it is referred to as “Restricted Stock”.  Further, with Board or
Committee approval, Stock Awards or Restricted Stock Purchase Offers may be
deferred, either in the form of installments or a future lump sum distribution.
The Board or Committee may permit selected Participants to elect to defer
distributions of Stock Awards or Restricted Stock Purchase Offers in accordance
with procedures established by the Board or Committee to assure that such
deferrals comply with applicable requirements of the Code (including, without
limitation, Section 409A of the Code) including, at the choice of Participants,
the capability to make further deferrals for distribution after retirement. Any
deferred distribution, whether elected by the Participant or specified by the
Stock Award Agreement, Restricted Stock Purchase Offers or by the Board or
Committee, may require the payment be forfeited in accordance with the
provisions of Section 6(c). Dividends or dividend equivalent rights may be
extended to and made part of any Stock Award or Restricted Stock Purchase Offers
denominated in Stock or units of Stock, subject to such terms, conditions and
restrictions as the Board or Committee may establish.

 

(c)Cancellation and Rescission of Grants.  Unless the Stock Award Agreement or
Restricted Stock Purchase Offer specifies otherwise, the Board or Committee, as
applicable, may cancel any unexpired, unpaid, or deferred Grants at any time if
the Participant is not in compliance with all other applicable provisions of the
Stock Award Agreement or Restricted Stock Purchase Offer, the Plan and with the
following conditions:

 

 

 

  

(i)A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the chief
executive officer of the Company or other senior officer designated by the Board
or Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. For Participants whose employment has terminated, the judgment of the
chief executive officer shall be based on the Participant’s position and
responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances.  A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten percent (10%) equity
interest in the organization or business.

 

(ii)A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in the
Company’s Proprietary  Information and Invention Agreement or similar agreement
regarding confidential information and intellectual property, relating to the
business of the Company, acquired by the Participant either during or after
employment with the Company.

 

 

 

  

(iii)A Participant, pursuant to the Company’s Proprietary Information and
Invention Agreement, shall disclose promptly and assign to the Company all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries.

 

(iv)Upon exercise, payment or delivery pursuant to a Grant, the Participant
shall certify on a form acceptable to the Committee that he or she is in
compliance with the terms and conditions of the Plan. Failure to comply with all
of the provisions of this Section 6(c) prior to, or during the six months after,
any exercise, payment or delivery pursuant to a Grant shall cause such exercise,
payment or delivery to be rescinded. The Company shall notify the Participant in
writing of any such rescission within two years after such exercise, payment or
delivery. Within ten days after receiving such a notice from the Company, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery pursuant to
a Grant. Such payment shall be made either in cash or by returning to the
Company the number of shares of Stock that the Participant received in
connection with the rescinded exercise, payment or delivery.

 

 

 

  

  (d) Nonassignability.

 

  (i) Except pursuant to Section 6(e)(iii) and except as set forth in Section
(d)(ii), no Grant or any other benefit under the Plan shall be assignable or
transferable, or payable to or exercisable by, anyone other than the Participant
to whom it was granted.

 

  (ii) Where a Participant terminates employment and retains a Grant pursuant to
Section 6(e)(ii) in order to assume a position with a governmental, charitable
or educational institution, the Board or Committee, in its discretion, and to
the extent permitted by law, may authorize a third party (including but not
limited to the trustee of a “blind” trust), acceptable to the applicable
governmental or institutional authorities, the Participant and the Board or
Committee, to act on behalf of the Participant with regard to such awards.

  

  (e) Termination of Employment.  If the employment or service to the Company of
a Participant terminates, other than pursuant to any of the following provisions
under this Section 6(e), all unexercised, deferred and unpaid Stock Awards or
Restricted Stock Purchase Offers shall be cancelled immediately, unless the
Stock Award Agreement or Restricted Stock Purchase Offer provides otherwise:

 

  (i) Retirement Under a Company Retirement Plan.  When a Participant’s
employment terminates as a result of retirement in accordance with the terms of
a Company retirement plan, the Board or Committee may permit Stock Awards or
Restricted Stock Purchase Offers to continue in effect beyond the date of
retirement in accordance with the applicable Grant Agreement and the
exercisability and vesting of any such Grants may be accelerated.

 

  (ii) Rights in the Best Interests of the Company.  When a Participant resigns
from the Company and, in the judgment of the Board or Committee, the
acceleration and/or continuation of outstanding Stock Awards or Restricted Stock
Purchase Offers would be in the best interests of the Company, the Board or
Committee may (i) authorize, where appropriate, the acceleration and/or
continuation of all or any part of Grants issued prior to such termination and
(ii) permit the exercise, vesting and payment of such Grants for such period as
may be set forth in the applicable Grant Agreement, subject to earlier
cancellation pursuant to Section 9 or at such time as the Board or Committee
shall deem the continuation of all or any part of the Participant’s Grants are
not in the Company’s best interest.

 

 

 

  

  (iii) Death or Disability of a Participant.

 

  (1) In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period up to the expiration date specified in the
Grant Agreement within which to receive or exercise any outstanding Grant held
by the Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.

 

  (2) In the event a Participant is deemed by the Board or Committee to be
unable to perform his or her usual duties by reason of mental disorder or
medical condition which does not result from facts which would be grounds for
termination for cause, Grants and rights to any such Grants may be paid to or
exercised by the Participant, if legally competent, or a committee or other
legally designated guardian or representative if the Participant is legally
incompetent by virtue of such disability.

  

  (3) After the death or disability of a Participant, the Board or Committee may
in its sole discretion at any time (1) terminate restrictions in Grant
Agreements; (2) accelerate any or all installments and rights; and (3) instruct
the Company to pay the total of any accelerated payments in a lump sum to the
Participant, the Participant’s estate, beneficiaries or representative;
notwithstanding that, in the absence of such termination of restrictions or
acceleration of payments, any or all of the payments due under the Grant might
ultimately have become payable to other beneficiaries.

 

  (4) In the event of uncertainty as to interpretation of or controversies
concerning this Section 6, the determinations of the Board or Committee, as
applicable, shall be binding and conclusive.

 

7. Investment Intent.  All Grants under the Plan are intended to be exempt from
registration under the Securities Act provided by Rule 701 thereunder. Unless
and until the granting of Options or sale and issuance of Stock subject to the
Plan are registered under the Securities Act or shall be exempt pursuant to the
rules promulgated thereunder, each Grant under the Plan shall provide that the
purchases or other acquisitions of Stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the Stock have
been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights under the Grant shall (i) give written
assurances as to knowledge and experience of such person (or a representative
employed by such person) in financial and business matters and the ability of
such person (or representative) to evaluate the merits and risks of exercising
the Option, and (ii) execute and deliver to the Company a letter of investment
intent and/or such other form related to applicable exemptions from
registration, all in such form and substance as the Company may require. If
shares are issued upon exercise of any rights under a Grant without registration
under the Securities Act, subsequent registration of such shares shall relieve
the purchaser thereof of any investment restrictions or representations made
upon the exercise of such rights.

 

 

 

  

8. Amendment, Modification, Suspension or Discontinuance of the Plan. The Board
may, insofar as permitted by law, from time to time, with respect to any shares
at the time not subject to outstanding Grants, suspend or terminate the Plan or
revise or amend it in any respect whatsoever, except that without the approval
of the shareholders of the Company, no such revision or amendment shall (i)
increase the number of shares subject to the Plan, (ii) decrease the price at
which Grants may be granted, (iii) materially increase the benefits to
Participants, or (iv) change the class of persons eligible to receive Grants
under the Plan; provided, however, no such action shall alter or impair the
rights and obligations under any Option, or Stock Award, or Restricted Stock
Purchase Offer outstanding as of the date thereof without the written consent of
the Participant thereunder. No Grant may be issued while the Plan is suspended
or after it is terminated, but the rights and obligations under any Grant issued
while the Plan is in effect shall not be impaired by suspension or termination
of the Plan.

 

In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee may adjust proportionally
(a) the number of shares of Stock (i) reserved under the Plan, (ii) issuable
under Awards granted to any individual in any calendar year, (iii) available for
Incentive Stock Options and Nonstatutory Options and (iv) covered by outstanding
Stock Awards or Restricted Stock Purchase Offers; (b) the Stock prices related
to outstanding Grants; and (c) the appropriate Fair Market Value and other price
determinations for such Grants. In the event of any other change affecting the
Stock or any distribution (other than normal cash dividends) to holders of
Stock, such adjustments as may be deemed equitable by the Board or the
Committee, including adjustments to avoid fractional shares, shall be made to
give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board or the Committee shall be authorized to issue or assume
stock options, whether or not in a transaction to which Section 424(a) of the
Code applies, and other Grants by means of substitution of new Grant Agreements
for previously issued Grants or an assumption of previously issued Grants.

  

Unless sooner terminated, the Plan shall terminate on January 25, 2025.

 

9. Tax Withholding.  The Company shall have the right to deduct applicable taxes
from any compensation payable to the Participant, whether or not pursuant to the
Plan, including, without limitation, the right to withhold, at the time of
delivery or exercise of Options, Stock Awards or Restricted Stock Purchase
Offers or vesting of shares under such Grants, an appropriate number of shares
for payment of taxes required by law or to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes. If Stock is used to satisfy tax withholding, such
stock shall be valued based on the Fair Market Value when the tax withholding is
required to be made.

 

10. Notice. Any written notice to the Company required by any of the provisions
of the Plan shall be addressed to the chief personnel officer or to the chief
executive officer of the Company, and shall become effective when it is received
by the office of the chief personnel officer or the chief executive officer.

 

11. Indemnification of Board.  In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Grant granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board proceeding the member involved
shall offer the Company, in writing, the opportunity, at its own expense, to
handle and defend the same.

 

12. Governing Law.  All rights and obligations under the Plan and each Award
agreement or instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflict
of laws.

 

 

 

  

EMPLOYEE STOCK OPTION AGREEMENT

 

UNDER THE

 

APPLIED DNA SCIENCES, INC.

 

2005 INCENTIVE STOCK PLAN

 

AGREEMENT made as of the ______ day of ______, by and between APPLIED DNA
SCIENCES, INC. (the “Company”) and _________________________________ (the
“Optionee”).

 

1.          Award. Pursuant to the Applied DNA Sciences, Inc. 2005 Incentive
Stock Plan (the “Plan”), the Company hereby grants to the Optionee an option
(the “Option”) to purchase up to __________________ shares of the Company’s
common stock (the “Common Stock”) at an exercise price per share of $_______
upon the terms and conditions set forth in this Agreement and the Plan. The
Optionee acknowledges having received a copy of the Plan. The provisions of the
Plan will govern in the event of any inconsistency with the terms of this
Agreement. Capitalized terms used but not defined in this Agreement will have
the meanings ascribed to them by the Plan.

 

2.          Option Term. Unless terminated sooner, the Option shall expire if
and to the extent it is not exercised within five years from the date hereof.

 

3.          Vesting Conditions. Except as otherwise provided, the Option will
become      % vested on the date hereof and the balance of the Option will
become vested in            equal annual increments (each for        % of the
shares covered by the Option) beginning on the first anniversary of the date
hereof, subject to the Optionee’s continuous employment with the Company or any
of its subsidiaries (“Applied DNA Sciences”) through the applicable vesting
date.

 

4.          Termination of Employment.

 

(a)          General. If the Optionee ceases to be employed by Applied DNA
Sciences for any reason other than death or disability, then, unless sooner
terminated under the terms hereof, the vested portion of the Option will
terminate if and to the extent it is not exercised within three months after the
date of the Optionee’s termination of employment, provided, however, that, if
the Optionee’s employment is terminated by the Company for “cause” (as defined
below), then the Option (whether or not vested) will terminate upon the date of
such termination of employment. If the Optionee’s employment is terminated by
reason of the Optionee’s death or disability, then, unless sooner terminated
under the terms hereof, the vested portion of the Option will terminate if and
to the extent it is not exercised within six months after the date of such
termination of employment. The Option will be forfeited by the Optionee and will
terminate at the time of the termination of the Optionee’s employment with
Applied DNA Sciences if and to the extent the Option is not or does not become
vested at such time.

 

(b)          Definitions of Disability and Cause. For the purposes hereof: (1)
the term “disability” means the inability of the Optionee to perform the
material duties of the Optionee’s employment by reason of a physical or mental
illness or condition that is expected to last indefinitely or result in death,
as determined by a duly licensed physician selected by the Company; and (2) the
term “cause” means (A) the Optionee’s willful and repeated failure or refusal to
perform the duties of the Optionee’s employment after written notice thereof by
the Company, (B) the Optionee’s conviction of a felony or other crime that has
or could reasonably be expected to have a material adverse effect on the Company
or on the ability of the Optionee to properly perform the duties of the
Optionee’s employment, (C) substance abuse by the Optionee which impedes the
ability of the Optionee to perform the duties and responsibilities of the
Optionee’s employment or which otherwise has or could reasonably be expected to
have an adverse effect on the Company; or (C) the Optionee’s violation of
material Company policy, or the Optionee’s gross negligence or other misconduct
that has or could reasonably be expected to have a material adverse effect on
the Company or on the ability of the Optionee to properly perform the duties of
the Optionee’s employment.

 

 

 

  

5.          Exercise of Option. If the Option becomes vested, it may be
exercised in whole or in part by delivering to the Company (a) a written notice
specifying the number of whole shares of Common Stock with respect to which the
Option is being exercised, and (b) payment in full of the exercise price,
together with the amount, if any, deemed necessary by the Company to enable it
to satisfy any income tax withholding obligations attributable to the exercise.
The exercise price and withholding amount shall be payable by bank or certified
check or pursuant to such other methods as may be permitted by the Company in
accordance with the Plan, including, without limitation, issuance of net shares,
delivery of previously-owned shares of Common Stock and broker-assisted
“cashless” exercise in accordance with applicable law.

 

6.          Compliance with Law; Transfer Orders; Legends.  The Company will not
be obligated to issue or deliver shares of Common Stock pursuant to this Option
unless the issuance and delivery of such shares complies with applicable law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of any stock
exchange or market upon which the Common Stock may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.  All certificates for shares of Common Stock delivered under this
Option shall be subject to such stock-transfer orders and other restrictions as
the Company may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange or
market upon which the Common Stock may then be listed, and any applicable
federal or state securities law.  The Company may cause a legend or legends to
be placed on any such certificates to make appropriate reference to such
restrictions.

 

7.          Rights as a Stockholder. No shares of Common Stock shall be sold or
delivered hereunder until full payment for such shares has been made (including,
for this purpose, satisfaction of the applicable withholding tax). The Optionee
shall have no rights as a stockholder with respect to any shares covered by this
Option unless and until the Option is exercised and the shares covered by the
exercise of the Option are issued in the name of the Optionee.

 

8.          Assignment; Beneficiary. The Option and the Optionee’s rights with
respect thereto may not be assigned, pledged or transferred except to the
Optionee’s beneficiary following the Optionee’s death (subject to the terms of
this Agreement and the Plan), and any attempted assignment, pledge or transfer
in violation of this Agreement or the Plan will be void ab initio and of no
force or effect. The Optionee may designate a beneficiary by filing a written
(or electronic) beneficiary designation form with the Company in a manner
prescribed or deemed acceptable for this purpose by the Company. Each such
beneficiary designation will automatically revoke all prior designations by the
Optionee. If the Optionee does not make a valid beneficiary designation during
the Optionee’s lifetime or if no designated beneficiary survives the Optionee,
the Optionee’s beneficiary will be deemed to be the Optionee’s surviving spouse
or, if none, the Optionee’s estate.

 

9.          No Other Rights Conferred. The grant of the Option under this
Agreement shall not be deemed to constitute a contract of employment with the
Optionee or affect in any way the right of the Company or a subsidiary to
terminate the Optionee’s employment at any time for any or no reason.
Compensation attributable to the Option shall not be taken into account as
compensation for purposes of determining the Optionee’s benefits or entitlements
under any employee pension, savings, group insurance, severance or other benefit
plan or arrangement, unless and except to the extent otherwise specifically
provided by such plan or arrangement.

 

10.          Withholding. The Company’s obligation to issue shares of Common
Stock pursuant to the exercise of the Option shall be subject to and conditioned
upon the satisfaction by the Optionee of applicable tax withholding obligations.
The Company and its subsidiaries may require the Optionee to remit an amount
sufficient to satisfy applicable withholding taxes or deduct or withhold such
amount from any payments otherwise owed the Optionee (whether or not under this
Agreement or the Plan). The Optionee expressly elects to authorize the Company
to deduct from any compensation or any other payment of any kind due to the
Optionee, including withholding the issuance of shares of Common Stock, the
amount of any federal, state, local or foreign taxes required by law to be
withheld as a result of the exercise of the Option; provided, however, that the
value of the shares withheld may not exceed the statutory minimum withholding
amount required by law.

 

11.         Committee Authority. The Board of Directors of the Company (the
“Board”) or, if applicable, the Compensation Committee of the (the “Committee”)
shall have complete discretion in the exercise of its rights, powers, and duties
under this Agreement. Any interpretation or construction of any provision of,
and the determination of any question arising under, this Agreement shall be
made by the Board or the Committee, as the case may be, in its discretion and
such exercise shall be final, conclusive, and binding.

 

 

 

  

12.         Successors. This Agreement shall be binding upon, and inure to the
benefit of, any successor or successors of the Company and any beneficiary of
the Optionee.

 

13.         Construction. This Agreement is intended to reflect the grant of the
Option upon the terms and conditions authorized by the Plan. Any provisions of
this Agreement that cannot be so administered, interpreted, or construed shall
be disregarded. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect. In the event that any provision, including any restrictive covenant made
as a part of this Agreement, is held to be unenforceable for being unduly broad
as written, such provision shall be deemed amended to narrow its application to
the extent necessary to make the provision enforceable according to applicable
law and shall be enforced as amended.

 

14.         Applicable Law. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  APPLIED DNA SCIENCES, INC.       By:         Optionee  

 

 

 